Citation Nr: 0013403	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-34 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a right knee 
disability, to include arthritis.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1996, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for diabetes mellitus and a 
right knee disability, to include arthritis.  The veteran 
subsequently perfected an appeal of that decision.

At the RO the veteran was represented by the Vietnam Veterans 
of America (VVA).  In October 1999, the VVA submitted a 
motion to withdraw as the veteran's representative.  In March 
2000 the Board approved the VVA's motion, and sent notice to 
the veteran that he was entitled to appoint a new 
representative.  No response was received by the veteran.  
Accordingly, the veteran is not represented before the Board.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's diabetes mellitus and right knee disability to his 
period of active service.

2.  There is no competent evidence of record diagnosing the 
veteran with diabetes mellitus or arthritis of the right knee 
during service or within one year of discharge.


CONCLUSION OF LAW

The claims of entitlement to service connection for diabetes 
mellitus and a right knee disability, to include arthritis, 
are not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Additionally, certain chronic diseases, to include arthritis 
and diabetes mellitus, will be presumed to have incurred 
during service if they become manifest to a degree of 10 
percent or more within one year of the date of discharge.  
See 38 C.F.R. §§ 3.07(a); 3.309(a) (1999).  In the present 
case, that would require diagnosis prior to September 1970, 
which was a year after the veteran's discharge from service.

Further, in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be credible and is not 
subject to weighing, except where the assertion is beyond the 
competence of the person making the assertion or it is 
inherently incredible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  In the present case, the veteran served during 
wartime and received the combat infantry badge, so this 
provision is applicable to any combat related injury or 
disease.  

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
diabetes mellitus and a right knee disability, to include 
arthritis, are not well-grounded.  Where a claim is not well 
grounded it is incomplete and no duty to assist attaches.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  .

The veteran contends that he injured his right knee in 
service in July 1969, and that he has had pain and difficulty 
using the knee since that time.  He also contends that his 
diabetes mellitus is related to service, and in support of 
this claim has submitted statements by friends and relatives 
averring symptoms of thirstiness, fatigue, facial swelling, 
and weight fluctuation. 

A review of the service medical records shows no treatment or 
diagnosis of diabetes mellitus in service, and at discharge 
his sugar was reported as negative for any problems.  With 
regard to the veteran's right knee, service medical records 
show that in July 1969 the veteran was treated for pain and 
swelling in his right leg, and was diagnosed with possible 
torn ligaments in the right knee.  At his separation 
examination in September 1969, the veteran's lower 
extremities were found to be normal, and on his Report of 
Medical History at discharge he reported no locked or trick 
knee, no swollen or painful joints, no lameness, no leg 
cramps, no arthritis, and no joint deformity.  

The post-service medical evidence of record indicates that 
the veteran was first diagnosed with diabetes mellitus in May 
1992 at a private medical center while he was being treated 
for unrelated burns.  These private medical records make no 
mention of his right knee.  No medical evidence prior to the 
May 1992 records are in the claims file, and the veteran has 
not identified any records prior to this time.  

VA medical records from May 1992 to February 1997 show 
treatment for diabetes mellitus; and complaints of pain and 
stiffening in the right leg.  X-rays of the right knee taken 
in November 1995 show mild degenerative changes.  Neither the 
VA records nor the private medical records contain medical 
evidence relating the veteran's diagnosed diabetes mellitus 
or his degenerative changes of the right knee to his period 
of active service in the 1960's.

As noted, the veteran contends that his current disorders are 
related to service, and he submitted statements from several 
friends and relatives to support his claims.  However, the 
Board notes that none of the submitted lay statements 
specifically identify diabetes mellitus or arthritis as the 
disorders the veteran suffers from, rather, they merely list 
symptoms they have observed.  Nonetheless, even assuming that 
the intent of these statements is to suggest that the 
veteran's currently diagnosed diabetes mellitus and right 
knee arthritis had their onset in service or within a year 
thereafter, neither these lay statements, nor the veteran's 
contentions, constitute competent evidence of the etiology or 
date of onset for his disorders.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

While generally lay statements are presumed credible for well 
groundedness purposes, as discussed previously, assertions or 
statements that are beyond the competence of the persons 
making the assertions are an exception to this rule.  
Consequently, since neither the veteran nor his friends and 
relatives have the requisite medical knowledge to diagnose 
his diabetes mellitus and arthritis, their assertions as to 
the onset of these disorders in service or within a year of 
the veteran's discharge from service are not presumed 
credible, and do not provide competent evidence of a nexus 
between his current diabetes mellitus and right knee 
arthritis and his period of active service.

To the extent that the lay statements provided by the veteran 
and his friends and relatives relate continuity of 
symptomatology from a time frame proximate to service to the 
present, there is no medical evidence relating these symptoms 
to his diagnoses of diabetes mellitus and arthritis of the 
right knee.  

Therefore, based on the foregoing, the Board finds that the 
evidence of record fails to establish that the veteran had 
diabetes mellitus or arthritis of the right knee in service 
or within one year of discharge.  The Board further finds 
that the evidence fails to provide competent evidence of a 
relationship between the veteran's current diagnosis of 
diabetes mellitus and arthritis of the right knee and his 
period of active service.  Given these findings, the Board 
denies the veteran's claims of entitlement to service 
connection for diabetes mellitus and a right knee disability, 
to include arthritis, as not well grounded.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a right knee 
disability, to include arthritis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

